Exhibit 10.4



MUTUAL TERMINATION AGREEMENT




This MUTUAL TERMINATION AGREEMENT AND RELEASE (“Agreement”) dated as of March
31, 2009 (the "Effective Date") is made and entered into by and between:


 Live Current Media Inc., a Nevada corporation having its principal office at
375 Water St., Suite 645, Vancouver, BC Canada V6C 5B6 ("Live Current"),


 and


Board of Control for Cricket in India, a society registered under the Tamil Nadu
Societies Registration Act, 1860, having its principal office at Brabourne
Stadium (North Stand), Veer Nariman Road, Churchgate, Mumbai, India 400020
("BCCI"),


Live Current and BCCI are sometimes collectively referred to herein as the
"Parties" and each individually as a "Party."


RECITALS


          WHEREAS, Live Current and BCCI entered into a Memorandum of
Understanding dated April 16, 2008 (the "BCCI-MOU"), pursuant to which BCCI
appointed Live Current to design, build, host, operate, maintain and promote the
BCCI Website (the “Project”);


          WHEREAS, the BCCI wishes to take back control of the BCCI website and
Live Current is willing to hand back control;


          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows.

 
AGREEMENT


1.      Definitions.   (a) Unless defined herein, capitalized terms have the
meaning given to them in the BCCI-MOU.
 
2.      Termination of BCCI-MOU.  Live Current and BCCI hereby mutually agree
that, as of the Effective Date, the BCCI-MOU shall be terminated and will be of
no further force and effect and all rights and obligations of the Parties
thereunder shall be terminated.
 

 
1

--------------------------------------------------------------------------------

 

3.       Effect of Termination.  Without prejudice to the generality of clause 2
above, upon execution of this Agreement, (a) all rights, licenses and benefits
granted to Live Current under the BCCI-MOU shall forthwith revert to BCCI;
(b)  Live Current shall immediately cease to exercise or exploit any such
rights, licenses or benefits and BCCI shall immediately thereafter be entitled
to grant all or any such rights, licenses or benefits to any other person; (c)
Live Current shall not thereafter use or exploit its previous connection with
BCCI or any of the IPL, whether directly or indirectly; (d) Live Current shall
not at any time thereafter (i) disclose or use any confidential information
relating to BCCI, or the IPL acquired by Live Current during or as a result of
the BCCI-MOU; (ii) make any use of any trade marks, trade names and/or logos of
BCCI, the BCCI sponsors,or partners or any similar trade marks, trade names
and/or logos; (iii) purport to be associated with BCCI and/or the IPL; (d) Live
Current shall promptly return to BCCI all property of BCCI within its
possession, save that Live Current will be permitted to retain such property as
it demonstrates (to the BCCI’s reasonable satisfaction) to be required by law to
be maintained for records;  (e) Live Current shall execute any documents
required by BCCI to effect the termination and/or assignment to BCCI of any
rights in connection with the BCCI-MOU;
 
4.      No Other Outstanding Obligations. The Parties hereby mutually agree and
acknowledge that this Agreement constitutes a full and final settlement of any
and all historic and future outstanding obligations due from Live Current under
the BCCI-MOU and there are no other outstanding payments under the BCCI-MOU due
or owing of or from Live Current as of the effective date of this Termination
Agreement.
 
5.      Agreement Self-Executing. The Parties further agree that this Agreement
shall be self-executing and the transaction contemplated herein shall be
effected without the need for further documentation.
 
6.      Live Current’s Release of BCCI.  Live Current, on behalf of itself, its
parents, subsidiaries, affiliates, and their respective officers, directors,
agents, representatives, successors and assigns, does hereby unequivocally
release and discharge BCCI and any of its officers, directors, agents, managers,
employees, representatives, legal and financial advisors, parents, subsidiaries,
affiliates, sub-committee units, principals or partners, and any heirs,
executors, administrators, successors or assigns of any said person or entity
(the "BCCI Releasees"), from any and all actions, causes of action, claims,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, injuries, harms, damages, judgments, remedies, extents,
executions, demands, liens and liabilities whatsoever, in law, equity or
otherwise (collectively, "Claims"), whether currently known or unknown, arising
under, in connection with or relating to, the BCCI-MOU or the obligations
contemplated thereby, any action or failure to act under the BCCI-MOU or the
events leading to the termination of the BCCI-MOU.
 

 
2

--------------------------------------------------------------------------------

 

7.      BCCI’s Release of Live Current.  BCCI, on behalf of itself, its parents,
subsidiaries, affiliates, sub-committee units, and their respective officers,
directors, agents, representatives, successors and assigns, does hereby
unequivocally release and discharge Live Current and any of its officers,
directors, agents, managers, employees, representatives, legal and financial
advisors, parents, subsidiaries, affiliates, principals or partners, and any
heirs, executors, administrators, successors or assigns of any said person or
entity (the "Live Current Releasees"), from any and all actions, causes of
action, claims, suits, debts, dues, sums of money including the Accrued
Liability and any and all Minimum Annual Fees, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, injuries, harms, damages, judgments, remedies, extents,
executions, demands, liens and liabilities whatsoever, in law, equity or
otherwise (collectively, "Claims"), whether currently known or unknown, arising
under, in connection with or relating to, the BCCI-MOU or the obligations
contemplated thereby, any action or failure to act under the BCCI-MOU, or the
events leading to the termination of the BCCI-MOU.  It is acknowledged and
accepted that this release from Live Current’s accrued liabilities under the
BCCI-MOU is conditional on the payment by 1 July 2009 of US$750,000 due from
Live Current to BCCI under the BCCI-MOU, which payment shall be made by Global
Cricket Ventures PTE Limited (“GCV) under the Novation Agreement entered into by
Live Current, BCCI (for and on behalf of its separate sub-committed known as
Indian Premier League) GCV and simultaneously with this Mutual Termination
Agreement.  It is acknowledged that the agreed termination hereunder is not
conditional on such payment being made by GCV.
 
8.       Confidentiality and Publicity. (a)  No Party shall disclose (or permit
or cause its employees, agents or representatives to disclose), Confidential
Information (as defined in the BCCI) disclosed to it (including information
disclosed during audit) by another Party, to any other person, without the prior
written consent of the other Party to whom the duty of confidentiality is owed,
Except That the Parties may disclose any such Confidential Information: (a) if
and to the extent required by Law or for the purpose of any judicial
proceedings; (b) if and to the extent required by regulatory or governmental
body to which that party is subject including the U.S. Securities and Exchange
Commission (“SEC’), only to the extent that such requirement has the force of
law; (c) to its professional advisers (which shall include in the case of BCCI
IMG), auditors and bankers, and its (or its Affiliates') employees, agents or
representatives; (d) if and to the extent the information is or has come into
the public domain through no fault of that Party; and (e) if and to the extent
the other Party has given prior written consent to the disclosure. BCCI-IPL
acknowledges that upon execution of this Agreement, Live Current must disclose
this Agreement and the MOU to the SEC.
 
(b)  Live Current and BCCI agree to cooperate with respect to the form and
content of a joint press release to be issued by Live Current and BCCI on the
signing of this Agreement with respect to the termination of the BCCI and this
Agreement.  Neither Live Current nor GCV shall release any press release
relating to the BCCI or this Agreement without BCCI’s prior written approval,
not to be unreasonably withheld or delayed.
 
9.      Representations of the Parties. Live Current and BCCI each represent to
the other Party that: (a) it is duly organized and validly existing under the
laws of the jurisdiction of its incorporation and is in good standing; (b) it
has power to execute and perform its obligations under this Agreement and has
taken all necessary action to authorize such execution, delivery and
performance; (c) such execution, delivery and performance do not violate or
conflict with any law applicable to it, any provision of its charter or bylaws,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets; (d) all governmental and other consents that are
required to have been obtained by it with respect to this Agreement have been
obtained and are in full force and effect and all conditions of any such
consents have been complied with; and (e) its obligations under this Agreement
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms.
 

 
3

--------------------------------------------------------------------------------

 

10.  Waiver. Any term of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition. No waiver by any Party of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by any laws or otherwise afforded, will be cumulative and not alternative.


11.  Amendment. This Agreement may be amended, supplemented or modified only by
a written instrument duly executed by or on behalf of each Party hereto.


12.  Binding Effect. This Agreement is binding upon, inures to the benefit of
and is enforceable by the Parties and their respective successors and assigns.


13.  Entire Agreement. This Agreement supercedes all prior discussions,
representations, warranties and agreements, both written and oral, among the
Parties with respect to the subject matter hereof, and contains the sole and
entire agreement among the Parties with respect to the subject matter hereof. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action, suit or other proceeding
involving this Agreement.


14.  Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.


15.  Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future laws, and if the
rights or obligations of any Party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, and (c)
the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom.


16.  Governing Law. (a)  This Agreement shall be governed by and construed in
accordance with the substantive laws of India.  Any dispute arising out of or in
relation to this Agreement involving the interpretation or implementation of the
Clauses of this Agreement, or the breach, termination or validity thereof, shall
be resolved in accordance with the procedures specified in this Clause which
shall be the sole and exclusive procedure for the resolution of any and all such
disputes before seeking recourse to Arbitration.
 
(b)           The Parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by good faith negotiations
for a period of twenty-one (21) days from date of issuance of written notice
that a dispute has arisen.
 

 
4

--------------------------------------------------------------------------------

 

(c)           Any dispute which has not been resolved as provided herein within
21 days of the initiation of such procedure, shall be settled exclusively by
arbitration in Mumbai India, in accordance with ARBITRATION AND CONCILIATION
ACT, 1996.  The arbitration tribunal shall consist of 3 arbitrators, with each
party designating one arbitrator and the said chosen arbitrators designating the
third arbitrator. The place of arbitration in India shall be in Mumbai, and the
language of arbitration shall be English. The arbitrators are not empowered to
award damages in excess of compensatory damages and each party hereby
irrevocably waives any right to recover such damages with respect to any dispute
resolved by arbitration.
 
(d)           The Parties hereby agree any award of the tribunal shall be
enforced in any court of competent jurisdiction in Mumbai.

 
17.  Counterparts. This Agreement may be executed via facsimile transmission and
in counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


          IN WITNESS WHEREOF, Live Current and BCCI have caused this Mutual
Termination Agreement and Release to be duly executed as of the date first above
written by their respective officers duly authorized.


LIVE CURRENT MEDIA INC.
     
 By: /s/ Mark Melville                                   
Witnessed by:   /s/ Amy Frankel
Mark Melville
         
BOARD OF CONTROL FOR CRICKET IN INDIA
     
By: /s/ Lalit Modi                                        
Witnessed by: /s/ E. M. DeVilliers
Lalit Modi
 





 
 
5

--------------------------------------------------------------------------------
